DETAILED CORRESPONDENCE

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled and claims 21-40 are new, resulting in claims 21-40 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “a nonionic siloxane additive” in lines 1-2. The limitation is indefinite because it is unclear whether the nonionic siloxane additive in claim 23 refers to the nonionic siloxane additive in claim 21, or whether it is an additional nonionic siloxane additive.
Claim 27 depends from claim 22 and recites the limitation "the synthetic polymer filaments" in line-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 depends from claim 21 and recites the limitation "the nonionic polyoxyalkyl-modified polydimethyl siloxane additive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-32, 34-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (US 2013/0047365)1 in view of Hotchkiss (US 4436780)1, Van Iten (US 5188625)1, and Fitting (US 5858504)1.
With respect to claims 21, 23-28, 30, 34, and 38-39, Goldwasser teaches multilayered wet wipes for hand and surface cleaning applications (paragraph [0001]). The multilayered fabric 100 includes three layers of nonwoven material: a first layer 102 (first nonwoven layer), a second layer 104 (third nonwoven layer), and a third layer 106 (second nonwoven layer) (paragraph [0015]). The first layer 102 (first nonwoven layer), second layer 104 (third nonwoven layer), and third layer 106 (second nonwoven layer) may be made of polymers or copolymers of polyolefins and the like or polyester, and may be hydro-entangled together (hydroentangled together to define a hydroentangled web having a first surface and a second surface) (paragraphs [0015] and [0038]). In a first example, first layer 102 (first nonwoven layer) and third layer 106 (second nonwoven layer) are produced by the Spunlaid manufacturing process (first nonwoven layer comprises a first spunbond layer and second nonwoven layer comprises a second spunbond layer) and the second layer 104 (third nonwoven layer) is employed by using the Meltblown manufacturing process (staple fibers) to form an SMS fabric (paragraph [0033]). In the first example the first layer 102 (first nonwoven layer) and third layer 106 (second nonwoven layer) are made of continuous filaments of polypropylene (paragraph [0033]). Goldwasser further teaches the dry fabric has a basis weight of 20-200 gsm (Table 1), therefore the second layer (third nonwoven layer) necessarily has a basis weight less than 200 gsm.
The basis weight range of Goldwasser substantially overlaps the claimed range in the instant claim 39. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Goldwasser, because overlapping ranges have been held to establish prima facie obviousness.
Goldwasser is silent as to the presence of a pulp layer and a nonionic additive disposed on a first surface or a second surface of the wipe.
Hotchkiss teaches an improved nonwoven wiper having low lint and reduced streaking characteristics while also demonstrating improved absorbency (col. 2, lines 10-13). The wiper is a combination of a relatively high basis weight layer of meltblown thermoplastic microfibers having on either side thereof a relatively lightweight layer of continuous filament thermoplastic fibers of larger diameter (col. 2, lines 10-18), which are spunbonded (col. 3, lines 8-10; col. 4, lines 36-37). The meltblown webs may comprise polypropylene, polyethylene, polyesters, polyamides, and other polymers capable of melt blowing (col. 2, lines 50-61). The meltblown web may further include other materials, such as cellulose fibers like wood pulp fibers (organic pulp) as described in US 4100324 to Anderson (col. 2, lines 61-68; col. 4, lines 36-42). All components are also treated with a nonionic surfactant for wettability, and the combination is preferably bonded by a patterned application of heat and pressure (col. 2, lines 17-29). Since the layers of the wipe and the nonionic surfactant need to be bonded, the nonionic surfactant is located on the surface. Hotchkiss further teaches the webs contain at least about 30% by weight microfibers, preferably 50% by weight microfibers (col. 2, lines 65-68), resulting in 70% by weight or less of pulp. Additionally, the meltblown web including the added fibers will have a basis weight in the range of 17-170 gsm (col. 3, lines 17-23), therefore the basis weight of the pulp must necessarily be less than 170 gsm. In example 2 the basis weight of the pulp is less than 86 gsm (col. 4, lines 36-42).
The pulp weight percent and basis weight ranges of Hotchkiss substantially overlaps the claimed range in the instant claims 38 and 39. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hotchkiss, because overlapping ranges have been held to establish prima facie obviousness.
Since both Goldwasser and Hotchkiss teach wipes comprising SMS layering with similar materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SMS wipe of Goldwasser to include a wood pulp fiber (organic pulp) layer in an amount of less than 70 wt% and a basis weight of less than 170 gsm in order to provide a wiper having low lint and reduced streaking characteristics, and to include a nonionic surfactant for wettability.
With respect to the location of the pulp fiber layer, Hotchkiss teaches it is with the meltblown layer (col. 2, lines 61-68; col. 4, lines 36-42), therefore the ordinary artisan would recognize the pulp layer can be located on either side of the meltblown layer. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two locations of the pulp layer in order to determine which provides the desired low link and reduced steaking characteristics. See MPEP 2143.
Goldwasser in view of Hotchkiss is silent as to the meltblown fibers in the meltblown layer being acrylic fibers.
Van Iten teaches that the coform material described by US 4100324 is a blend of meltblown fibers and an absorbent fiber such as fluff (col. 3, lines 55-62). Representative meltblown fibers include polypropylene, polyethylene, polyethylene terephthalate, polyamide, acrylic, and nylon fibers or blends (col. 3, lines 55-62).
The simple substation of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). In the instant case, both Goldwasser in view of Hotchkiss and Van Iten refer to the nonwoven sheet formed by US 4100324 to Anderson. Both Goldwasser in view of Hotchkiss and Van Iten indicate polypropylene, polyethylene, polyester (such as polyethylene terephthalate), and polyamide (such as nylon), are suitable for the meltblown web, and Van Iten further teaches that acrylic is also suitable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer of the second layer 104 (third nonwoven layer) to comprise acrylic fibers, because the predictable results of producing a wipe will be achieved.
Goldwasser in view of Hotchkiss and Van Iten is silent as to the nonionic additive being a nonionic polyoxyalkyl-modified polydimethyl siloxane.
Fitting teaches a highly absorbent nonwoven fabric that has a high capacity for absorbing polar and nonpolar liquids (col. 1, lines 9-13; col. 2, lines 23-29). Suitable nonwoven webs include bonded spunbond nonwoven webs and staple fiber nonwoven webs (col. 4, lines 57-67), and suitable fibers for the nonwoven webs can be produced from a wide variety of thermoplastic polymers that are known to form fibers such as polyolefins, polyamides, polyesters, and copolymers containing acrylic monomers (col. 5, lines 49-54). Fitting further teaches that as is known in the art, most conventional thermoplastic polymers are inherently hydrophobic and non-polar, and when a wiper suitable for both polar and nonpolar liquids is desired, the nonwoven web needs to be modified to additionally provide the necessary affinity for polar and/or aqueous liquids (col. 6, lines 16-42). Suitable modifying agents include various ionic, nonionic and zwitterionic surfactants that are suitably compatible with the above-illustrated fiber-forming polymers such as polyoxyalkylene modified siloxanes and silanes e.g. polyoxyethylene dimethyl siloxane (polyoxyalkyl-modified polydimethyl siloxane) (col. 6, lines 42-56). The agent may be sprayed on (col. 6, lines 27-30). Paragraph [0042] of the instant specification states that polyoxyalkyl (C2-C8) polydiemthyl siloxanes are hydrophilic, therefore the polyoxydiemthyl siloxane of Fitting is also hydrophilic.
Since both Goldwasser in view of Hotchkiss and Van Iten and Fitting teach absorbent nonwoven fabrics comprising conventional thermoplastic fibers modified by a nonionic surfactant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonionic surfactant of Goldwasser in view of Hotchkiss and Van Iten to comprise a polyoxyethylene dimethyl siloxane surfactant sprayed on the web in order to render the wipe capable of absorbing both polar and nonpolar liquids.

With respect to claim 29, Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches all the limitations of claim 27 above. Goldwasser further teaches the fibers have a denier of 0.3-15 (Table 1).
The denier range of Goldwasser substantially overlaps the claimed range in the instant claim 29. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Goldwasser, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 31, Goldwasser in view of Hotchkiss, Van Iten, and Fitting  teaches all the limitations of claim 21 above. Hotchkiss further teaches that for the best results the meltblown webs contain at least about 30% microfibers, preferably 50% by weight microfibers (col. 2, lines 61-68). Therefore it would have been obvious to the ordinary artisan to have modified that second layer 104 (pulp layer) to comprise at least 30%, preferably 50% meltblown fibers for the reasons discussed with respect to claim 1 above. The balance would be the cellulose fibers (organic pulp).
 
With respect to claim 32, Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches all the limitations of claim 21 above. Goldwasser further teaches the dry fabric has a basis weight of 20-200 gsm (Table 1).
The basis weight range of Goldwasser substantially overlaps the claimed range in the instant claim 32. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Goldwasser, because overlapping ranges have been held to establish prima facie obviousness.
	
With respect to claims 35-36, Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches all the limitations of claim 21 above.
Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches the claimed invention above but does not expressly teach the wipe maintaining a substantially constant chlorine concentration in a disinfectant solution of less than 10% reduction over a four hour time period when the wipe is disposed therein. It is reasonable to presume that the prevention of chlorine depletion is inherent to Goldwasser in view of Hotchkiss, Van Iten, and Fitting.
Support for said presumption if found in that similar to the instant invention Goldwasser teaches a wipe comprising a pulp layer between two nonwoven layers comprising a nonionic modified polyorganosiloxane additive on the surface, as described in the rejection of claim 21 above. Furthermore, Goldwasser teaches the outer nonwoven webs may be spunbonded, and the inner nonwoven web meltblown, as described in the rejections of claims 21 and 24 above, as well as all the fiber materials and properties claimed in claims 24 and 26-28 and the fabric basis weight claimed in claim 32.
Additionally, Hotchkiss teaches treating all components with a nonionic surfactant for wettability (Hotchkiss; col. 2, lines 17-29), and Fitting teaches nonionic polyoxyalkylene modified siloxanes and silanes e.g. polyoxyethylene dimethyl siloxane (polyoxyalkyl-modified polydimethyl siloxane) that modify polymers to provide the necessary affinity for polar and/or aqueous liquids (Fitting; col. 6, lines 16-56). Paragraphs [0036] and [0066] state that the inclusion of a nonionic modified siloxane additive prevents chlorine from ionically attaching to the wipe, thus maintaining a substantially constant chlorine concentration.
Goldwasser further describes that the wipe is capable of being impregnated with a liquid, which is then retained due to the characteristics of the composite structure thereof and the forces created between the liquid and the filaments of the meltblown layer(s) (paragraph [0017]). Generally any liquids can be used, for example a cleaning solution containing solvents, detergents, surfactants, preservatives, anti-bacterial agents, fragrance, antioxidants, and buffering agents (paragraph [0019]). Since Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches a wipe with similar structure comprising similar materials as that of the instant invention, including the nonionic modified siloxane additive indicated by the instant specification as providing the claimed property, it is therefore expected the wipe of Goldwasser in view of Hotchkiss, Van Iten, and Fitting will have the same properties of the claimed invention.





Claims 22 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (US 2013/0047365)2 in view of Hotchkiss (US 4436780)1, Van Iten (US 5188625)1, and Fitting (US 5858504)1 as applied to claim 21 above, and further in view of Ngai (US 6314627)1.
With respect to claims 22 and 37, Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches all the limitations of claim 21 above.
Goldwasser in view of Hotchkiss, Van Iten, and Fitting is silent as to the hydroentangled nonwoven fabric comprising a three-dimensional patterned imaged on the first surface with steps further comprising positioning the first surface of the hydroentangled nonwoven fabric directly or indirectly onto an image transfer device have a three-dimensional pattern and applying jets of fluid directly or indirectly to the second surface of the hydroentangled nonwoven fabric to impart a three-dimensional pattern onto the hydroentangled nonwoven fabric..
Ngai teaches hydoentangled nonwoven composites fabrics where a first hydroentangled nonwoven layer has a structured surface (col. 2, lines 15-29). Fabrics having structured surfaces are more efficient at collecting solid or semi-solid materials due to the increased surface area and various angled surface portions (col. 2, lines 60-67). The phrase “structured surface” refers to either a three dimensional quality of a fabric surface and/or to a surface that has a regular pattern of apertures (col. 2, lines 30-48). A three dimensional surface quality exists when a substantial portion of the surface is on a plane above a separate surface portion (col. 2, lines 30-48). There are various ways to produce fabrics with such surfaces, in particular by transferring a pattern from a forming support, for example by hydroentangling (col. 2, lines 30-48). In a three layer composite, the first and third layers (outer layers) have structured surfaces (col. 3, lines 1-5). The cohesive web is transferred to a forming belt (step (c)) and is subjected to entangling under water jets (step (d)) (col. 4, lines 19-32). The forming belt has an opened structure or an aperture three dimensional surface so that the resulting first hydroentangled web will have a structured surface (col. 4, lines 19-32).
Paragraph [0053] of the instant specification discloses that US 6314627 (Ngai) teaches an imaging technique that provides a three dimensional image. Therefore it is the position of the examiner the Ngai teaches the claimed structure “wherein the hydroentangled nonwoven fabric comprises a three-dimensional pattern imaged …” and the corresponding method. 
Since Goldwasser in view of Hotchkiss, Van Iten, Fitting and Ngai teach a three layered nonwoven composite for use as a wipe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer 102 (first nonwoven layer) and the third layer 106 (second nonwoven layer) to have a three dimensional structured surface pattern imaged thereon by the method described in Ngai, in order to provide a wipe that is more efficient at collecting solid or semi-solid materials.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (US 2013/0047365)3 in view of Hotchkiss (US 4436780)1, Van Iten (US 5188625)1, and Fitting (US 5858504)1, as applied to claim 21 above, and further in view of Stano (WO 00/34564)1.
With respect to claim 33, Goldwasser in view of Hotchkiss, Van Iten, and Fitting, teaches all the limitations of claim 21 above. Goldwasser further teaches the dry fabric has a basis weight of 20-200 gsm (Table 1).
Goldwasser in view of Hotchkiss, Van Iten, and Fitting is silent as to the nonionic modified siloxane additive having a basis weight comprising from about 0.1 to about 3 gsm.
Stano teaches a nonwoven web treated with a hydrophilic organosilicone surfactant that may be used either internally or externally (page 3, paragraph 1). The nonwoven web may be a spunbond web, a meltblown web, or a bonded carded web (page 10, paragraph 3). An external hydrophilic surfactant is typically applied to the surface of the nonwoven web (page 2, paragraph 1). Stano further teaches the treated nonwoven fabrics may be used in a wide variety of absorbent products, such as baby wipes (page 14, paragraph 1). The hydrophilic surfactant should generally constitute 0.05-10% by weight of the non-woven fabric to which it is applied, preferably about 0.1-3% by weight, more preferably 0.2-2% by weight (page 13, paragraph 5). Very high surfactant levels are more easily washed away and provide little added wettability, while very low levels may not impart sufficient wettability (page 13, paragraph 5).
Since both Goldwasser in view of Hotchkiss, Van Iten, and Fitting and Stano teach nonwoven wipes treated by a nonionic, hydrophilic organosilicone surfactant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wipe of Goldwasser in view of Hotchkiss, Van Iten, and Fitting to comprise the nonionic modified siloxane additive in an amount of 0.05-10% by weight of the non-woven fabric to which it is applied, preferably about 0.1-3% by weight, more preferably 0.2-2% by weight, in order to provide sufficient wettability to the wipe.
The ordinary artisan would recognize that since basis weight is a weight per unit area, the basis weight of a smaller component within a larger component could be found by multiplying the basis weight of the larger component by the weight percent of the smaller component present in the larger component, assuming the smaller component is distributed across the entirety of the larger component. Therefore, the basis weight of the hydrophilic surfactant ranges from 0.01-20 gsm, preferably about 0.002-6 gsm, more preferably 0.4-4 gsm.
The above ranges were calculated by multiplying the lowest bound of the gsm range of the nonwoven fabric by the lowest bound of the weight percent range of the hydrophilic surfactant to get the lowest bound of the gsm range for the hydrophilic surfactant. Similarly, the upper bound of the hydrophilic surfactant was found by multiplying the upper bound of the gsm range of the nonwoven fabric by the upper bound of the weight percent range of the hydrophilic surfactant. For example, 20 gsm * 0.0005 = 0.01 gsm, and 200 gsm * 0.1 = 20 gsm.
The basis weight of surfactant range of Goldwasser in view of Hotchkiss, Van Iten, Fitting, and Stano substantially overlaps the claimed range in the instant claim 33. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Goldwasser in view of Hotchkiss, Van Iten, Fitting, and Stano, because overlapping ranges have been held to establish prima facie obviousness.
	
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (US 2013/0047365)4 in view of Hotchkiss (US 4436780)1, Van Iten (US 5188625)1, and Fitting (US 5858504)1 as applied to claim 21 above, and further in view of Wahal (WO 2011/130258)1.
With respect to claims 35-36, Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches all the limitations of claim 21 above. Goldwasser further teaches that the wipe is capable of being impregnated with a liquid, which is then retained due to the characteristics of the composite structure thereof and the forces created between the liquid and the filaments of the meltblown layer(s) (paragraph [0017]). Generally any liquids can be used, for example a cleaning solution containing solvents, detergents, surfactants, preservatives, anti-bacterial agents, fragrance, antioxidants, and buffering agents (paragraph [0019]).
Goldwasser in view of Hotchkiss, Van Iten, and Fitting teaches the claimed invention above but does not expressly teach the wipe maintaining a substantially constant chlorine concentration in a disinfectant solution of less than 10% reduction over a four hour time period when the wipe is disposed therein.
Wahal teaches cleaning wipes that are stable and compatible for use with both quaternary-based disinfectant solutions and chlorine based disinfectant solutions (paragraph [0008]). The cleaning wipe comprises a dry substrate comprising nonwoven synthetic fibers (nonwoven layer) with a fineness of about 2.3-3.0 denier, and a nonionic surfactant disposed on the dry substrate (paragraph [0008]). Wahal further teaches the cleaning wipes can be used with common disinfectants such as quaternary ammonium chloride (“quat”) solutions or sodium hypochlorite bleach (“chlorine”) solutions, without appreciably decreasing the efficacy of the active disinfectant of the solution under typical usage and storage conditions (for preventing chlorine depletion) due to the addition of a nonionic surfactant (paragraph [0013]). Wahal further teaches that the cleaning wipe depletes equal to or less than about 10 wt% of an active disinfectant, specifically equal to or about less than 7.5 wt% active disinfectant, and more specifically equal to or less than about 5 wt% active disinfectant that is introduced in solution to the cleaning wipe, based on the total weight of the active disinfectant (paragraph [0014]). This property is summarized using the term “stable” (paragraph [0014]). The cleaning wipe remains stable for a period of 8 to 24 hours (paragraph [0014]).
Since both Goldwasser in view of Hotchkiss, Van Iten, and Fitting and Wahal teach nonwoven cleaning wipes containing a liquid disinfectant and a nonionic surfactant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonionic surfactant of Goldwasser in view of Hotchkiss, Van Iten, and Fitting to be one of the nonionic surfactants taught by Wahal, in order to enable the chlorine in the hypochlorate bleach solution to deplete less than 10 wt% active disinfectant over a period of 8 to 24 hours.

Allowable Subject Matter
Claim 40  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS
        3 Cited in IDS
        4 Cited in IDS